Citation Nr: 1221320	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-50 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran has a bilateral hearing loss disability that is reasonably attributable to his period of military service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits and imposes obligations on VA in terms of its duty to notify and to assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the issue on appeal, no further discussion of the VCAA is required with respect to this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The lack of a documented hearing loss in service is only one aspect for consideration and is not dispositive.  In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the United States Court of Appeals for Veterans Claims (Court) found that the absence of a documented hearing loss while in service is not fatal to a claim for service connection.  Further, in Hensley, the Court noted that, when a veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley, 5 Vet. App. at 159-160.  Finally, in Peters v. Brown, 6 Vet. App. 540, 543 (1994), the Court said that a veteran may establish service connection for a disability not manifested during service, or within the statutory presumptive period, with evidence that demonstrates that the disability actually resulted from a disease or injury incurred in service.

The Veteran contends that he developed hearing loss due to exposure to acoustic trauma during service.  He maintains that he was required to fly in C-130 aircraft while serving as an airborne voice intercept processing specialist on temporary duty in Korea.  He said that the flights were 10 hours in length, every other day and that he would have to list to radio static while doing the intercept work.

A review of the Veteran's DD 214 reflects that he served in the U. S. Air Force with a primary military occupational specialty as that of a voice processing specialist.  The DD 214 also reflects that he received Chinese language training as well as airborne voice processing specialist training.  A review of his service treatment records (STRs) reflects that he was evaluated for flying duty on several occasions at the airbase he said he was assigned to in Korea.  Thus, upon review of the evidence of record, the Veteran's claimed exposure to acoustic trauma in service is conceded.  See 38 U.S.C.A. § 1154(a) (West 2002).  [Indeed, in this regard, the Board notes that the RO conceded in-service acoustic trauma in the March 2009 rating decision that also granted service connection for tinnitus.]  

Service treatment records (STRs) show that the Veteran did not report any problems with his hearing at his enlistment physical examination in October 1965.  He was found to be fit for service.  The audiogram from that examination reflects the following puretone thresholds in decibels:




HERTZ


Oct. 1965
500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15) 
0 (10)
X
0 (5)
LEFT
5 (20)
5 (15)
5 (15)
X
10 (15)
The Board notes, prior to November 1967, U.S. military audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The Veteran's audiometric test completed at his enlistment examination in October 1965 was conducted using the ASA standard.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and the results are indicated in the audiogram diagram with the converted figures in parentheses.  

The STRs are negative for treatment related to complaints of hearing loss.  A January 1970 flight physical included an audiogram with the following results.




HERTZ


Jan. 1970
500
1000
2000
3000
4000
RIGHT
10
-5
10
15
-5
LEFT
20
10
10
20
15

The Veteran's duties involved flying as stated by him and as reflected in his STR entries documenting reviews of his health status for flying duty in 1970 and 1971.  He had a separation physical examination in July 1971, when he denied having any hearing problems.  His separation audiogram showed the following results.




HERTZ


July 1971
500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
15
15
15
15
15

The Veteran submitted his current claim for entitlement to service connection for bilateral hearing loss in November 2008.  

According to post-service medical records, the Veteran was afforded a VA audiology examination in March 2009.  The examiner noted that he had reviewed the claims file.  The examiner listed past noise exposure in service due to aircraft and radio head phones.  The Veteran denied any post-military noise exposure.  The examiner also noted that the Veteran complained of a constant mild bilateral buzzing that the Veteran said that he first noticed in service.  The Veteran attributed the buzzing to noise exposure in service.  The examiner also noted that the Veteran reported balance problems and that he had had a right tympanic membrane perforation approximately three months earlier.

The results of audiometric testing, based on air conduction, were as follows:  




HERTZ


Mar. 2009
500
1000
2000
3000
4000
RIGHT
35
20
35
70
65
LEFT
25
15
30
70
70

The Veteran had a speech discrimination score of 96 percent for his right ear and 100 percent for his left ear.  The examiner diagnosed hearing loss that was mild to moderately severe mixed in the right ear with excellent speech recognition and that was mild to moderately severe sensorineural loss in the left ear with excellent speech recognition.  The examiner stated that audiometric evaluation at the time of service separation reflected normal hearing.  The examiner opined that it was not likely that the current hearing loss was related to military service.  

The RO denied the Veteran's claim for service connection for hearing loss in March 2009.  At that time, the RO noted that the STRs showed a shift in auditory thresholds during service but that the Veteran's hearing was still within normal limits at separation.  The RO acknowledged the Veteran's noise exposure and said this was the basis for requesting the VA examination.  The RO relied on the examiner's negative opinion to deny service connection for bilateral hearing loss.  

The Veteran's notice of disagreement (NOD) was received in March 2009.  The Veteran, through his representative, argued that the VA examiner failed to consider the Court cases cited above that did not require evidence of hearing loss in service.  

The examiner provided an addendum to his original opinion in October 2009.  He said he had been asked to reconsider the Veteran's case because the Veteran had "worsened" audiometric readings in service.  The examiner said that the Veteran left the military with slightly worsened thresholds than when he entered but they were still well within normal limits.  He said it was commonly accepted that variations of puretone responses did not always reflect changes in hearing.  He said that variations in testing could also be consistent with patient attention factors, ambient room noise, equipment issues, and examiner variability.  He said that minimal puretone differences, when comparing entry and exit hearing tests, did not always reflect hearing loss.  He said that current studies did not support the concept of delayed onset of hearing loss due to noise exposure.  He opined that the Veteran's current hearing loss was not as likely as not related to military service.  

The Veteran's in-service noise exposure is conceded-both by way of the grant of service connection for tinnitus based on such noise exposure and by way of the circumstances of his duty.  He has said that he had tinnitus since service and relates his hearing loss to the same noise exposure.  He denies post-military noise exposure and asserts that his bilateral hearing loss began in service.  He is competent to provide lay evidence of his symptoms, to include his reported onset and continuity.  Layno v. Brown, 6 Vet. App. 465 (1994).  His statements are credible.  

Furthermore, service connection has been granted for tinnitus, based on the Veteran's conceded acoustic trauma in service.  This award adds weight to his claim that his hearing loss is also related to service.  

The VA examiner, in his addendum, acknowledged a shift in puretone thresholds during the Veteran's service (which the Board notes occurred after the Veteran began his flying duties).  While implicitly acknowledging such a shift could be due to a decrease in hearing, the examiner related a number of factors that may be responsible such a shift but did not identify any specific factor as the reason for the documented in-service shift in the Veteran's hearing thresholds.  Rather, he said the Veteran's hearing was still within normal limits at the time of separation.

In view of the totality of the evidence, the Board finds that it is at least as likely as not that the Veteran's current bilateral hearing loss, as documented in his VA audiological examination of March 2009, is related to his noise exposure in service.  In reaching this conclusion, the Board acknowledges that the March 2009 VA audiological examiner provided a negative nexus opinion.  However, that examiner based that negative opinion on the findings of normal hearing at separation.  Although the examiner provided a brief assessment of a shift in the Veteran's auditory thresholds in service, he did not specifically rule out the shift as being due to decreased hearing.  Further, the March 2009 VA audiological examiner did not discuss the Veteran's reported lack of post-military noise exposure.  In addition, the examiner did not address the fact the Veteran is service connected for tinnitus (based on the examiner's positive opinion) and that "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Thus, the Board does not find the March 2009 VA audiological examiner's negative nexus opinion to be probative.  Of further significance to the Board in this matter is the Veteran's assertion that he has had bilateral hearing problems since service.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


